Citation Nr: 0947403	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  06-36 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable disability rating for 
prostatitis, trigonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Law Clerk




INTRODUCTION

The Veteran had active service from April 1954 to March 1956.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which denied the Veteran's claim 
for an increased rating for his prostatitis.

In his November 2006 substantive appeal (on VA Form 9), the 
Veteran requested a Travel Board hearing before a Veterans 
Law Judge (VLJ) of the Board.  In a November 2006 letter, he 
was notified that his hearing had been scheduled for January 
30, 2007.  In a January 2007 letter, he was notified that his 
hearing had been rescheduled for March 20, 2007.  In a March 
2007 letter, the Veteran stated that he wished to withdraw 
his request for a hearing.  So his hearing request is 
considered withdrawn.  38 C.F.R. § 20.704(e) (2008).


FINDING OF FACT

On average, the Veteran awakens five to six times per night 
to urinate.


CONCLUSION OF LAW

The criteria are met for a 40 percent disability rating, but 
no higher, for the prostatitis.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.115b, Diagnostic 
Code (DC) 7527 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis 
of its decision.

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court could 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), that for an increased-compensation 
claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important respects of the Veterans Court's holding in 
Vazquez-Flores, as well as a related case, Schultz v. Peake, 
No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in April 
2006, June 2008, and September 2008.  The letters informed 
him of the evidence required to substantiate his claim and of 
his and VA's respective responsibilities in obtaining 
supporting evidence.  

It equally deserves mentioning that the RO issued the April 
2006 VCAA notice letter prior to initially adjudicating the 
Veteran's claim in July 2006, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  

The more recent June 2008 and September 2008 letters also 
informed the Veteran of the downstream disability rating and 
effective date elements of his claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  

And, since providing that VCAA notice in June 2008 and 
September 2008, the RO has readjudicated the claim in the 
October 2008 SSOC - including considering additional 
evidence received in response to that additional notice and 
since the initial rating decision at issue and SOC.  This is 
important to point out because if there was no VCAA notice 
provided prior to the initial adjudication of the claim, or 
for whatever reason the notice provided was inadequate or 
incomplete, this timing error may be effectively "cured" by 
providing any necessary notice and then going back and 
readjudicating the claim, including in a SOC or SSOC, such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given ample opportunity to participate 
effectively in the adjudication of his claim.  In other 
words, this timing error in the provision of the notice is 
ultimately inconsequential and, therefore, at most 
nonprejudicial, i.e., harmless error.  See again Mayfield IV 
and Prickett, supra. 

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service treatment records 
(STRs), VA treatment records, and lay statements in support 
of his claim.  In addition, the RO arranged for two VA 
compensation examinations to assess the severity of his 
prostatitis, which is the determinative downstream issue 
since his appeal is for a higher rating for this disability.  
See Caffrey v. Brown, 6 Vet. App. 377 (1994).  The record is 
adequate and the need for a more contemporaneous examination 
occurs only when the evidence indicates the current rating 
may be incorrect.  38 C.F.R. § 3.327(a) (2009).  Here, the 
most recent VA compensation examination of the Veteran's 
prostatitis was in December 2007.  And the report of that 
evaluation contains all findings needed to properly evaluate 
his disability.  38 C.F.R. § 4.2.  Consequently, another 
examination to evaluate the severity of this condition is not 
warranted because there is sufficient evidence, already of 
record, to fairly decide this claim insofar as assessing the 
severity of the disability.  See Caffrey v. Brown, 6 Vet. 
App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 
(1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); 
and Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

It also deserves mentioning that, in response to the most 
recent April 2007 SSOC Notice of Response form, the Veteran 
indicated he had no other information or evidence to submit.  
He therefore requested that his claim be decided as soon as 
possible.

Whether the Veteran is Entitled to a Compensable Rating for 
Prostatitis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate DCs.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A more recent 
decision of the Court, however, has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider whether the rating 
should be "staged."  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of a staged rating would be 
necessary.  The relevant temporal focus for adjudicating the 
level of disability of an increased rating claim is from the 
time period one year before the claim was filed - so, here, 
March 2005, until VA makes a final decision on the claim.  
See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) 
(West 2002); 38 C.F.R. § 3.400(o)(2) (2008).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2008).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2008).

The Veteran asserts that he is entitled to a higher rating 
for his service-connected prostatitis, currently evaluated as 
noncompensable (0 percent disabling) under 38 C.F.R. § 
4.115b, DC 7527, for prostate gland injuries, infections, 
hypertrophy, postoperative residuals (2008). 

Pursuant to DC 7527, residuals of prostate gland injuries, 
infections, and hypertrophy are evaluated as either voiding 
dysfunction or recurrent urinary tract infections depending 
on which condition is predominant.  Voiding dysfunction may 
be rated based on frequency, urine leakage or obstructed 
voiding.  Ratings based on urinary frequency allow for a 20 
percent rating where the daytime voiding interval between one 
and two hours, or awakening to void three to four times per 
night.  Urinary frequency characterized by daytime voiding 
interval less than one hour, or awakening to void five or 
more times per night warrants a 40 percent rating.  38 C.F.R. 
§ 4.115a.

Ratings based on urine leakage, including continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence allow for a 20 percent 
rating where the Veteran is required to wear of absorbent 
materials that must be changed less than two times per day.  
Urine leakage which requires the wearing of absorbent 
materials that must be changed two to four times per day is 
evaluated as 40 percent disabling.  Lastly, urine leakage 
that requires the use of an appliance or the wearing of 
absorbent materials that must be changed more than four times 
per day is evaluated as 60 percent disabling.

Ratings based on obstructed voiding allow for a 10 percent 
rating where there is marked hesitancy, weak or slow stream 
or decreased force of stream.  Urinary retention that 
requires catheterization warrants a 30 percent rating.

Alternatively, when the predominant symptomatology is urinary 
tract infections, infections that require long-term drug 
therapy, one to two hospitalizations per year, and/or 
intermittent intensive management are evaluated as 10 percent 
disabling.  Urinary tract infections that are recurrent and 
symptomatic, requiring drainage/frequent hospitalization 
(greater than two times/year), and/or requiring continuous 
intensive management, is assigned an evaluation of 30 
percent.

In April 2006, the Veteran was afforded a VA compensation 
examination, during which the VA examiner reviewed the claims 
file for the pertinent medical and other history.  The 
Veteran reported urinary frequency of eight times during the 
day, and six times during the night.  He also reported 
frequency in voiding.  The Veteran did not have urinary 
incontinence, recurrent urinary tract infections, or erectile 
dysfunction.  The Veteran did not require a catheterization, 
absorbent materials, or an appliance.

In December 2007, the Veteran was afforded another VA 
compensation examination, during which the VA examiner 
reviewed the claims file for the pertinent medical and other 
history.  The Veteran reported urinary frequency of six or 
more times per night.  He reported urinary incontinence, weak 
stream, dysuria, and dribbling.  The Veteran stated that he 
wears absorbent material that must be changed less than 2 
times per day.  He did not have a history of recurrent 
urinary tract infections, or obstructed voiding.  He 
indicated that he does not have urgency.  He also reported 
erectile dysfunction.

Based on these findings, the Veteran awakens five to six 
times per night to void, in turn entitling him to a 40 
percent rating.  He would only be entitled to a higher rating 
if he had incontinence requiring the changing of absorbent 
materials four times per day or use of an appliance, which he 
does not have.
	
So resolving all reasonable doubt in his favor, his claim for 
increased rating must be granted.  The Veteran's disability 
rating for prostatitis is increased to 40 percent.  Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether staged 
ratings are appropriate for the Veteran's prostatitis.  But 
his symptoms have remained constant throughout the course of 
the period on appeal and, as such, staged ratings are not 
warranted.

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the Veteran's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms".  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).

Here, there is no doubting the Veteran's prostatitis symptoms 
cause some impairment in his occupational functioning and 
capacity.  But the extent of his impairment is adequately 
contemplated by the rating criteria, which reasonably 
describe the effects of his disability.  According to 38 
C.F.R. § 4.1, generally, the degrees of disability specified 
in the rating schedule are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  The Board finds no reason to refer this case 
to the Compensation and Pension Service for consideration of 
an extra-schedular evaluation under 38 C.F.R. § 3.321(b).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment (meaning above and beyond that 
contemplated by the schedular rating assigned), to suggest 
the Veteran is not adequately compensated by the regular 
rating schedule.  See also Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A higher 40 percent disability rating is granted for the 
prostatitis.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


